Citation Nr: 1701313	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  10-01 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel








INTRODUCTION

The Veteran served in the U.S. Air Force from December 1989 to July 1998.  He was awarded the Air Force Achievement Medal, the Air Force Longevity Service Award, the Air Force Training Ribbon, the National Defense Service Medal, the NCO Professional Military Education Ribbon, the Air Force Outstanding Unit Award, the Air Force Good Conduct Medal, and the Air Force Commendation Medal.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for hemorrhoids assigning a non-compensable (0 percent) rating, effective September 8, 2006. 

In July 2013 and March 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1. The Veteran's service-connected hemorrhoids have been manifested by subjective complaints of swelling, itching, some pain, and occasional anal leakage.

2.  The Veteran's service-connected hemorrhoids have been manifested by objective findings of a mild to moderate hemorrhoid condition. 

3.  The Veteran's hemorrhoids cause constant slight rectal leakage.





CONCLUSIONS OF LAW

1. The criteria for a compensable disability rating for hemorrhoids have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).

2.  The criteria are met for a minimum separate rating for 10 percent for the residuals of mild rectal leakage. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 4.3, 4.7, 4.88b, 4.97, DC 7334 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence.  Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II.	Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that VA satisfied its duty to notify the Veteran in a letter dated September 2006 which notified the Veteran of what information would be needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date. 

With regard to the VA's duty to assist the Veteran, the claims file contains his service treatment records, VA medical evidence, private medical evidence, and lay statements in support of the claim.  In addition, the Veteran was afforded VA examinations in September 2009 and in July 2013. 

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.

II. Increased Rating Claim

a. Pertinent Laws and Regulations

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that consideration of the appropriateness of a staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Additionally, where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a staged rating is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under the applicable criteria, mild or moderate internal or external hemorrhoids warrant a non-compensable rating.  Large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, warrant a 10 percent rating.  With persistent bleeding and with secondary anemia, or with fissures, a 20 percent rating is warranted, which is the highest schedular rating under this Diagnostic Code. 38 C.F.R. § 4.114 Diagnostic Code 7336 (2016).

b. Analysis

The Veteran's STRs indicate that he was treated for hemorrhoids twice while in service.  In November 1991, he was diagnosed with a thrombosed hemorrhoid and in August 1994 it was noted that he had a partially thrombosed external hemorrhoid that was non-bleeding with no masses or fissures.  See Veteran's STRs. 

Service connection was granted as it was established that the Veteran's hemorrhoids were directly related to his military service.  However, the RO assigned a non-compensable evaluation.  A higher evaluation was not assigned because there was no evidence to demonstrate that the Veteran currently had large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  See March 2008 Rating Decision.  
The Veteran contends that he has thrombotic hemorrhoids, the timing reported varying from once a month to at least twice a year, and has scarring on his rectum from the hemorrhoids which make it difficult to remain clean after a bowel movement.  He reports recurrent symptoms of pain and itching which he treats using over-the-counter medication.  The Veteran also states that he has a small amount of anal leakage daily, which requires him to take multiple bathroom breaks while at work to clean up.  Additionally, this issue has affected his sexual relationship with his spouse.  He states that he avoided seeking treatment for this condition after his military service due to an embarrassing episode in the military involving his treatment.  See April 2009 Notice of Disagreement, September 2009 VA Examination, and July 2013 VA Examination.  
 
In September 2009, the Veteran was provided a VA Examination.  The examiner interviewed the Veteran and performed a physical examination.  The Veteran reported recurrent symptoms of pain and itching and symptoms of thrombosis about once a month. He also reported daily anal leakage.  During the physical examination, the examiner found that there was an external non-thrombosed hemorrhoid.  The Veteran's external anus appeared normal.  His anal tone was normal and there was normal sensation.  An endoscopy revealed multiple internal hemorrhoids that did not appear to be thrombosed or actively bleeding.  The Veteran was diagnosed with persistent internal and external hemorrhoids with daily fecal leakage.  See September 2009 VA Examination. 

The Veteran was afforded a second VA Examination in July 2013.  The examiner interviewed the Veteran, reviewed the pertinent information in his file, and performed a physical examination.    The Veteran reported that he had not had another large hemorrhoid like those he experienced in service in 1991 and 1994.  He stated that he experienced small swellings associated with itching and has had them monthly since separation from service.  He noted that he did not experience much pain, but occasionally noticed blood in his stool.  The Veteran also stated that he felt a daily sensation of wetness around his anus and finds fecal matter on his toilet paper when he wipes.  He said that he had to use the bathroom multiple times during work to keep clean.  

During the physical examination, the examiner found that the Veteran had mild or moderate internal and external hemorrhoids.  He noted that there were no fissures, fistula, scarring, perianal stool, or inflammation.  There were small non-inflamed, non-engorged hemorrhoids noted externally as well as several noted internally with anoscope examination.  The examiner also remarked that there was no evidence of anemia due to blood loss from hemorrhoids; nor was there evidence of persistent fecal leakage.  He stated that it was unclear whether the moisture the Veteran experienced was in fact due to anal leakage or due to perianal sweating or moisture related to activities and obesity.  As loose stools were not otherwise reported, the examiner opined that it was less likely than not that the Veteran has impairment of rectal sphincter control related to hemorrhoids.  

He noted that the Veteran's hemorrhoids affect his daily life and employment by causing him to wipe with toilet paper about twice daily, avoid sitting on concrete, and to use tucks during reported monthly active phases.  However, significant discomfort or effects on daily living and employment were not elicited by his condition.  

The examiner ultimately diagnosed the Veteran with a moderate hemorrhoid condition without large or thrombotic, irreducible, excessive redundant tissue, evidenced frequent recurrences and without persistent bleeding with secondary anemia or with fissures.  See July 2013 VA Examination.  

VA Treatment Records from September 2013 show that the Veteran complained of getting small "pea sized" tender swellings which responded promptly to over-the-counter medication.  He had occasional frank blood coating his stool, no stress fecal incontinence, but reported persistent leakage of liquid fecal contents, soiling his underwear.  He was diagnosed with internal and external hemorrhoids and was provided a surgery referral for evaluation and consideration for a hemorrhoidectomy.  See September 2013 VA Treatment Record. 

During an October 2013 medical visit, the Veteran described pain, swelling, and occasional bleeding.  He was diagnosed with rectal minimal external hemorrhoids, moderate internal hemorrhoids with no bleeding or mass.  See October 2013 VA Treatment Record. 

December 2013 VA Treatment records show that the Veteran was referred for a colonoscopy due intermittent rectal bleeding and his history of complicated hemorrhoids.  He was diagnosed with diverticulosis, internal hemorrhoids, and it was determined that the rectal bleeding was likely hemorrhoidal in nature.  See December 2013 VA Treatment Record.

The most recent VA Treatment Record is from April 2014.  In that record, the physician noted that the Veteran was seeing improvement in his symptoms due to increased water intake.  See April 2014 VA Treatment Record.    

Following a review of the examination reports and noted findings, the Board finds that a compensable rating for the Veteran's hemorrhoids is not warranted.  In this regard, the Board notes that the July 2013 VA examination report reflects that Veteran's complaints of small swellings associated with itching, anal leakage, and occasional blood in his stool.  Physical examination revealed mild or moderate internal and external hemorrhoids.  This is consistent with the diagnoses provided in September 2013 and in October 2013 at the VA Medical Center of internal and external hemorrhoids ranging from minimal to moderate.  There is no medical evidence demonstrative of large or thrombotic hemorrhoids that are irreducible, with excessive tissue, evidencing frequent recurrences.  Additionally, the most recent medical evidence indicates that the Veteran's symptoms have been improving. Therefore, the medical evidence does not more nearly approximate at a 10 percent rating.  The Board has also considered, but does not find, that the Veteran's hemorrhoids have been manifested by persistent bleeding with secondary anemia or fissures.  Absent any evidence that the Veteran's service-connected hemorrhoids are more than mild or moderate, a compensable rating is not warranted.  38 C.F.R. §4.114, Diagnostic Code 7336. 

However, separate ratings may be assigned for different manifestations of the same disability, providing that "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding, which is prohibited by 38 C.F.R. 4.14 .  Esteban v. Brown, 6 Vet. App. 259   (1994). If the symptoms are "'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions." Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262  ).

The Board finds the Veteran's lay evidence probative. He is competent to testify to his own symptoms.  Accordingly, given the above evidence, the Board finds the evidence is in relative equipoise that the Veteran's rectal leakage is due to his service-connected hemorrhoids.  Therefore, a separate 10 percent rating for symptoms of mild rectal leakage under DC 7334 is warranted.  

The Board has considered the Veteran's contentions with regard to his claim for a higher initial rating.  Although the Board does not doubt the sincerity of the Veteran's belief that his disabilities are more severely disabling than reflected in the current rating, as a lay person without the appropriate medical training or expertise, he simply is not competent to provide a probative opinion on a medical matter, such as the severity of his current disability as evaluated in the context of the rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The statements from the Veteran clearly articulate the symptoms and troubles he experiences; however, even with consideration of these problems, the Board finds that a higher initial rating, is not warranted under the pertinent criteria for the disability on appeal. 

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  The Board finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. §3.321(b) (1).  Here, there is an absence of evidence of marked interference with work (i.e. beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected disability has rendered impractical the application of the regular schedular standards.  The Veteran himself has stated that he continues to maintain full-time employment.  No hospitalization for his service-connected disorder has been reported during the appeal period.  Furthermore, all of the Veteran's symptoms have been considered and are specifically contemplated by the criteria discussed above.   Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321 (b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. 38 C.F.R. § 4.1 (2016).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claims that is not contemplated by the rating schedule. The very symptoms the Veteran experiences are all addressed by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand for referral of the rating issue for consideration of extra-schedular evaluation is not warranted.

For the foregoing reasons, the Board finds that a compensable disability rating for hemorrhoids is not warranted. 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336. This is so for the entirety of the appeal period.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the Veteran's claims for higher ratings than that now assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied. 

A separate 10 percent rating under DC 7334 is granted for rectal leakage.  


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


